This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 2 STATE OF NEW MEXICO,

 3                  Plaintiff-Appellee,

 4          v.                                                                   No. 35,004

 5 JAY CHARLEY,

 6                  Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
 8 Briana H. Zamora, District Judge

 9 Hector H. Balderas, Attorney General
10 Santa Fe, NM

11 for Appellee

12   Jorge A. Alvarado, Chief Public Defender
13   Santa Fe, NM
14   Steven J. Forsberg, Assistant Appellate Defender
15   Albuquerque, NM

16 for Appellant


17                                 MEMORANDUM OPINION

18 HANISEE Judge.
 1   {1}   Defendant-Appellant Jay Charley (Defendant) has appealed from a conviction

 2 for aggravated DWI. We previously issued a notice of proposed summary disposition

 3 in which we proposed to uphold the conviction. Defendant has filed a combined

 4 memorandum in opposition and motion to accept as timely. The motion is hereby

 5 granted.

 6   {2}   Defendant continues to challenge the sufficiency of the evidence to support the

 7 conviction. [MIO 1] We gather that he may also renew his challenge to the denial of

 8 his motion to suppress. [MIO 1] However, Defendant advances no new argument or

 9 authority. We therefore remain unpersuaded.

10   {3}   Accordingly, for the reasons described in the notice of proposed summary

11 disposition, we affirm.

12   {4}   IT IS SO ORDERED.



13
14                                         J. MILES HANISEE, Judge


15 WE CONCUR:



16
17 MICHAEL E. VIGIL, Chief Judge




                                              2
1
2 RODERICK T. KENNEDY, Judge




                               3